—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chambers, J.), rendered July 8, 1999, convicting him of criminal sale of a controlled substance in the third degree and crim*658inal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the trial court’s Allen charge (Allen v United States, 164 US 492) coerced the jury into returning a verdict after they had reported a deadlock is unpreserved for appellate review. The defense counsel neither requested a specific charge nor objected to the charge as given (see, People v Perdomo, 204 AD2d 358). In any event, the charge, which stressed the importance of reaching a verdict without forcing any juror to yield a conscientious belief, was proper when taken as a whole (see, People v Alvarez, 86 NY2d 761; People v Davis, 259 AD2d 627). Krausman, J. P., S. Miller, McGinity and Schmidt, JJ., concur. v